Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20            PageID.3484      Page 1 of 6



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,
 v.
                                                         Case No. 13-20453
 JOHN S. BENCHICK,

                 Defendant.
 ________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                      MOTION FOR COMPASSIONATE RELEASE

        Defendant John Benchick was convicted by a jury on all five counts of the

 superseding indictment; four counts of bank fraud under 18 U.S.C. § 1344 and one

 count of wire fraud under 18 U.S.C. § 1343. On October 2, 2016, he was sentenced to

 110 months on all of the counts to run concurrently. (ECF No. 94.) Currently pending

 before the court is Defendant’s motion for compassionate release under 18 U.S.C. §

 3582(c)(1)(A). (ECF No. 153.) Defendant argues that the spread of the Coronavirus

 Disease (COVID-19) presents a serious medical threat requiring his early release into

 society and that his early release is also justified based on his need to provide care to

 his elderly mother. He further asserts that he requested early release from the Warden

 of his facility, FPC Pensacola, on March 13, 2020, and that the Warden failed to

 respond to his request. (ECF No. 153, PageID.3431.)

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and
Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20           PageID.3485       Page 2 of 6



 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

       In all, a defendant seeking compassionate release must present extraordinary

 and compelling circumstances and fit within one of the four categories described in §

 1B.13 of the Sentencing Guidelines, and the court must determine both that the

 sentencing factors outlined in § 3553(a) weigh in favor of release and that the defendant

 does not pose a threat to others as determined by § 3142(g). See 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B.13; United States v. Sapp,

 Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

 (summarizing compassionate release requirements).

       There are two procedures by which the court may hear motions for

 compassionate release. First, the BOP can move for compassionate release. 18 U.S.C.


                                             2
Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20             PageID.3486      Page 3 of 6



 § 3582(c)(1)(A). In this case, the BOP did not file the current motion and has not

 provided any endorsement or support. Second, after the passage of the First Step Act in

 2018, Defendant can file a motion on his own. 18 U.S.C. § 3582(c)(1)(A). However, he

 may do so only “after [he] has fully exhausted all administrative rights to appeal a failure

 of the [BOP] to bring a motion on [his] behalf or the lapse of 30 days from the receipt of

 such a request by the warden of [Defendant’s] facility, whichever is earlier.” Id.

        It appears that Defendant has not exhausted his administrative remedies.

 Although Defendant asserts in his motion that he provided a request for compassionate

 release to the Warden of his facility on March 13, 2020, included in the Government’s

 response to Defendant’s motion is correspondence from an administrative staff member

 at FPC Pensacola which states that Defendant has not requested a reduction of

 sentence. (ECF No. 159-1, PageID.3482.) The plain text of 18 U.S.C. § 3582(c)(1)(A)

 states that Defendant must either complete all administrative appeals or wait thirty days;

 Defendant has apparently done neither. Grand Trunk W. R.R. Co. v. U.S. Dep’t of

 Labor, 875 F.3d 821, 824 (6th Cir. 2017) (quoting King v. Burwell, 135 S.Ct. 2480, 2489

 (2015)) (“If the statutory language is plain, we must enforce it according to its terms.”);

 United States v. Alam, Case No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8,

 2020) (Cox, J.) (quoting Ross v. Blake, 136 S.Ct. 1850, 1857 (2016)) (denying a motion

 for compassionate release based upon the outbreak of COVID-19 for failure to

 exhaust).

        The court will nonetheless address the merits of Defendant’s motion as

 Defendant fails to present “extraordinary and compelling reasons” warranting

 compassionate release. 18 U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as


                                               3
Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20             PageID.3487     Page 4 of 6



 “exceptional to a very marked extent.” Extraordinary, Webster’s Third International

 Dictionary, Unabridged (2020). “Compelling” is defined as “tending to convince or

 convert by or as if by forcefulness of evidence.” Compelling, Webster’s Third

 International Dictionary, Unabridged (2020). A court in the Eastern District of Michigan

 has described the requirements of “‘extraordinary’ as beyond what is usual, customary,

 regular, or common,” and “‘compelling reason’ as one so great that irreparable harm or

 injustice would result if the relief is not granted.” Sapp, 2020 WL 515935, at *3 (citations

 removed).

        In addition to attacking the merits of his convictions and the performance of his

 attorney, Defendant states in his motion that he is 67 years old and suffers from

 hypertension. He generally asserts that his age and hypertension put him at an

 increased risk of contracting COVID-19. (ECF No. 153, PageID.3434.) However,

 speculation as to whether COVID-19 will spread through Defendant’s detention facility,

 FPC Pensacola, whether Defendant will contract COVID-19, and whether he will

 develop serious complications, does not justify the extreme remedy of compassionate

 release. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr.

 2, 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate

 release.”). Defendant’s current medical conditions are not out of the ordinary, nor does

 Defendant claim they are fatal or untreatable. Moreover, there are currently no

 confirmed cases of COVID-19 in Defendant’s facility, 1 and the BOP has instituted strict



        1 Federal Bureau of Prisons, COVID-19 Action Plan: COVID-19 Cases,
 https://www.bop.gov/coronavirus/index.jsp (last visited June 2, 2020).

                                              4
Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20            PageID.3488       Page 5 of 6



 precautions throughout the federal prison system, including shelter-in-place protocols,

 screening and quarantining all newly arriving detainees, and isolating until medically

 cleared all symptomatic detainees. 2 Defendant’s medical conditions and the risk of

 contracting COVID-19 do not present “extraordinary and compelling reasons” justifying

 early release. 18 U.S.C. § 3582(c)(1)(A).

        Nor is the court persuaded by Defendant’s arguments that his release is justified

 for him to provide care to his 91-year-old mother, who he claims lives alone. Caring for

 an elderly relative is not a recognized “family circumstance” justifying release under §

 1B1.13 cmt. n.1(C). Additionally, Defendant’s mother has presumably been assisted by

 someone other than Defendant during the past four years of his incarceration. But in

 any event, the court concludes that factors enumerated under 18 U.S.C. § 3553(a) do

 not support Defendant’s early release. The court specifically considers the need for

 Defendant’s sentence to reflect the seriousness of his offense, provide punishment, and

 to promote general and specific deterrence. See 18 U.S.C. § 3553(a). The need to

 provide specific deterrence is especially relevant given Defendant’s history of

 manipulating others for his own financial gain and his continued failure to accept any

 form of responsibly for his acts.

        In sum, the court will deny Defendant’s motion because, first, it does not appear

 that Defendant has exhausted his administrative remedies, and second, the court is not

 persuaded in any event that Defendant’s stated grounds either justify his early release

 or outweigh the need for his continued confinement considering the factors in 18 U.S.C.




        2 Federal Bureau of Prisons, COVID-19 Action Plan: Phase Five (Mar. 31, 2020),
 https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
                                             5
Case 2:13-cr-20453-RHC-PJK ECF No. 160 filed 06/02/20                            PageID.3489   Page 6 of 6



 § 3553(a). The court makes no findings as to the suitability of home confinement and

 leaves such a determination to the sound discretion of the BOP which is better suited in

 this case and at this juncture to make such a decision. Accordingly,

         IT IS ORDERED Defendant’s “Motion for Compassionate Release” (ECF No.

 153) is DENIED.

                                                              s/Robert H. Cleland                       /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
 Dated: June 2, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, June 2, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                           /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\13-20453.BENCHICK.CompasionateReleaseCovid.HEK.RHC.docx




                                                         6
